EXHIBIT 10.2

 

Name of Director:                                          

  No. of Shares:                                          

 

VALLEY NATIONAL BANCORP

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

VALLEY NATIONAL BANCORP, a New Jersey corporation (the “Company”), this
                     (the “Award Date”) hereby grants to                     
(the “Director”), pursuant to the Company’s 2004 Director Restricted Stock Plan
(the “Plan”), shares of the Common Stock, no par value, of the Company subject
to the restrictions set forth herein (“Restricted Stock”) in the amount and on
the terms and conditions hereinafter set forth.

 

1. Incorporation by Reference of Plan. The provisions of the Plan, a copy of
which is being furnished herewith to the Director, are incorporated by reference
herein and shall govern as to all matters not expressly provided for in this
Agreement. Capitalized terms not defined herein have the meanings set forth in
the Plan. In the event of any conflict between the terms of this Agreement and
the Plan, the terms of the Plan shall govern.

 

2. Exchange of Restricted Stock; Escrow. The Company hereby grants the Director
                     shares of Restricted Stock in lieu of $             in
[cash retainer][meeting fees] that the Director would otherwise be entitled to
receive in cash from the Company . The shares of Restricted Stock granted
hereunder (the “Shares”) shall be placed in escrow with the escrow agent
selected by the Administrator (“Escrow Agent”) until all the restrictions (the
“Restrictions”) specifically set forth in this Agreement and in Section 5 of the
Plan with respect to the Shares shall expire or be canceled, at which time the
Shares shall be released from escrow and the Company shall issue to the Director
a stock certificate with respect to such Shares, free of all restrictions.
Restricted Stock shall have all dividend and voting rights as set forth in
Section 5 of the Plan. However, dividends paid on the Restricted Stock shall be
deferred and held by the Escrow Agent until the Restrictions with respect to the
Shares upon which such dividends were paid, expire or are canceled, at which
time the Company shall deliver to the Director such dividends, with interest, if
any. If the Director forfeits any Shares awarded hereunder, such Shares and any
dividends with respect thereto, with interest, if any, shall automatically
revert to the Company (without any payment by the Company to the Director) and
shall no longer be held in escrow for the Director.

 

3. Restrictions (a) Vesting. The Shares and related dividends shall not be
delivered to the Director and may not be sold, assigned, transferred, pledged or
otherwise encumbered by the Director until such shares have vested in the
Director in accordance with the following schedule:                             



--------------------------------------------------------------------------------

(b) Forfeiture. Shares not yet vested (and any related dividends and interest)
shall be forfeited to the Company automatically and immediately upon the
Director’s ceasing to be a director of the Company for any reason whatsoever,
other than death, Disability (as such term is defined in the Plan), the
Director’s inability to stand for re-election due to age restrictions, or the
Director’s failure to be re-elected after standing for re-election, or if there
is a Change-in-Control (as such term is defined in the Plan) prior to the
vesting date. Upon termination of service as director for any of the foregoing
reasons, all restrictions upon shares of Restricted Stock shall thereupon
immediately lapse.

 

4. Registration. If Shares are issued in a transaction exempt from registration
under the Securities Act of 1933, as amended, then, if deemed necessary by
Company’s counsel, as a condition to the Company issuing certificates
representing the Shares, the Director shall represent in writing to the Company
that he or she is acquiring the Shares for investment purposes only and not with
a view to distribution, and the certificates representing the Shares shall bear
the following legend:

 

“These shares have not been registered under the Securities Act of 1933 (the
“Act”). No transfer of the shares may be effected without an opinion of counsel
to the Company stating that the transfer is exempt from registration under the
Act and any applicable state securities laws or that the transfer of the shares
is covered by an effective registration statement with respect to the shares.”

 

5. Incorporation of Plan. The Director hereby acknowledges receipt of a copy of
the Plan and represents and warrants that he or she has read and is familiar
with the terms and conditions of the Plan. The execution of this Agreement by
the Director shall constitute the Director’s acceptance of and agreement to all
of the terms and conditions of the Plan and this Agreement.

 

6. Notices. All notices and other communications required or permitted under the
Plan and this Agreement shall be in writing and shall be given either by (i)
personal delivery or regular mail, in each case against receipt, or (ii) first
class registered or certified mail, return receipt requested. Any such
communication shall be deemed to have been given (i) on the date of receipt in
the cases referred to in clause (i) of the preceding sentence and (ii) on the
second day after the date of mailing in the cases referred to in clause (ii) of
the preceding sentence. All such communications to the Company shall be
addressed to it, to the attention of its Secretary or Treasurer, at its then
principal office and to the Director at his or her last address appearing on the
records of the Company or, in each case, to such other person or address as may
be designated by like notice hereunder.

 

7. Taxes. The Director generally will be subject to tax at ordinary income rates
on the fair market value of the Shares and accrued dividends at the time they
vest. However, if the Director elects, under Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), within 30 days of the Award Date,
he or she will be subject to tax at ordinary income rates on the fair market
value of the Shares on the Award Date (determined without regard to the
Restrictions). The foregoing statement of tax consequences is intended only as



--------------------------------------------------------------------------------

a generalized statement of current federal tax law (as in existence on the date
of this Agreement) and the Director should consult his or her tax consultant to
determine the specific tax consequences of this award from time to time. The
Director shall deliver to the Company any federal income tax withholding
required by law in connection herewith within 10 days after recognition of any
income from this award. The Director shall notify the Company within 10 days of
making an election under Section 83(b), or any successor section, of the Code.

 

8. Miscellaneous. This Agreement and the Plan contain a complete statement of
all the arrangements between the parties with respect to the subject matter
hereof, and this Agreement cannot be changed except by a writing executed by
both parties. This Agreement shall be governed by and construed in accordance
with the laws of the State of New Jersey applicable to agreements made and to be
performed exclusively in New Jersey.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

VALLEY NATIONAL BANCORP   DIRECTOR: By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        [Signature of Director]